Citation Nr: 0949038	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  05-32 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a sinus disorder, 
to include sinusitis or allergic rhinitis.

2.  Entitlement to service connection for chronic fatigue, to 
include a sleep disorder and as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February to June 1990 
and from September 1990 to July 1991, including service in 
Southwest Asia from October 1990 to June 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Board finds the issues on appeal are best characterized 
as listed on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Remand for additional notice is required.  As provided for by 
the Veterans Claims Assistance Act of 2000 (VCAA), VA must 
inform the claimant of any information and medical or lay 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Veteran is claiming chronic 
fatigue as a result of an undiagnosed illness.

Service connection may be established for a Persian Gulf 
Veteran who exhibits objective indications of a qualifying 
chronic disability which cannot be attributed to any known 
clinical diagnosis, but which instead resulted from an 
undiagnosed illness that became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011. 38 C.F.R. § 3.317(a)(1) 
(2008).  A "Persian Gulf Veteran" is one who served in the 
Southwest Asia theater of operations during the Persian Gulf 
War. See 38 C.F.R. § 3.317(d).  There are three types of 
"qualifying chronic disabilities" for the purposes of 38 
C.F.R. § 3.317: (1) an undiagnosed illness; (2) a medically 
unexplained chronic multi-symptom illness defined by a 
cluster of signs or symptoms (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome); or (3) 
a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An "undiagnosed illness" is defined as a condition that by 
history, physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis. 38 C.F.R § 
3.317(a)(1)(ii).  In the case of claims based on undiagnosed 
illness, there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  A 
"medically unexplained chronic multi-symptom illness" means 
a diagnosed illness without conclusive pathophysiology or 
etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Signs or symptoms 
that may be manifestations of undiagnosed illness or 
medically unexplained chronic multi-symptom illness include, 
but are not limited to, fatigue38 C.F.R. § 3.317(b).

The Veteran's service in Southwest Asia qualifies him as a 
"Persian Gulf Veteran."  As such, he may be entitled to 
service connection for chronic fatigue under 38 C.F.R. § 
3.317(a)(4).  However, he has received no notice explaining 
the evidence necessary to substantiate a claim for service 
connection under 38 C.F.R. § 3.317(a)(4).  Such notice must 
be provided.

In addition, it appears the Veteran's claim for service 
connection for chronic fatigue could also be interpreted as a 
claim for service connection for a sleep disorder, such as 
the dysthymia he was diagnosed with at a February 2007 VA 
examination.  See Brokowski v. Shinseki, No. 07-0349 (June 8, 
2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record)).  As such, further development of the 
claim is required.

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  A March 2007 VA provider found the 
Veteran's sleep disorder was part of his service-connected 
posttraumatic stress disorder (PTSD), but the February 2007 
VA examiner found that dysthymic disorder was a separate 
disorder from PTSD.  A VA examination is needed to determine 
the nature and etiology of any distinct sleep disorder the 
Veteran may have.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (VA must provide a medical examination when it is 
necessary to decide the claim).

The Veteran has a current diagnosis of allergic rhinitis.  
Service treatment records show the Veteran had sinus problems 
for at least four continuous months in service.  This is 
enough evidence to trigger the Veteran's right to a VA 
examination under 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2009) and McLendon.  As no examination 
has yet been conducted, remand for a VA examination to 
determine the nature and etiology of the Veteran's sinus 
disorder is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice must be provided to 
the Veteran, including a description of the 
evidence necessary to substantiate a claim under 
38 C.F.R. § 3.317(a)(4).

2.  Schedule the Veteran for a VA examination(s) 
to determine the nature and etiology of the 
Veteran's sleep disorder and any sinus disorder.  
The entire claims file must be made available to 
the VA examiner.  Pertinent documents should be 
reviewed, including service treatment records, VA 
and private treatments records, and the 
statements of the Veteran.  

Sleep Disorder.  The examiner should conduct a 
complete history and physical and offer an 
opinion as to whether the Veteran has a sleep 
disorder that is separate and distinct from PTSD.  
If so the examiner should offer an opinion as to 
whether the sleep disorder at least as likely as 
not had its onset in service, is related to 
service, or is aggravated by or secondary to 
service-connected PTSD.

Sinus Disorder.  The examiner should conduct a 
complete history and physical and assign all 
relevant diagnoses.  The examiner should offer an 
opinion as to whether any diagnosed sinus 
disorder at least as likely as not had its onset 
in service, is related to service, or is 
aggravated by or secondary to a service-connected 
disability.

The term "at least as likely as not" does not 
mean "within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion is so 
evenly divided that it is as medically sound to 
find in favor of causation as it is to find 
against causation.

All necessary diagnostic testing should be 
conducted and commented upon by the examiner.  
All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.

3.  After completing the above action, the claim 
should be readjudicated.  If the claim remains 
denied, a supplemental statement of the case 
should be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate opportunity 
to respond, the appeal should be returned to the 
Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

